Citation Nr: 0328423	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-25 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

Entitlement to a rating higher than 30 percent for hiatal 
hernia with peptic ulcer disease.

Entitlement to a rating higher than 20 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO rating decision which granted an increased 
rating, from 10 percent to 30 percent, for hiatal hernia with 
peptic ulcer disease, and granted an increased rating, from 
10 percent to 20 percent, for a low back disability.  The 
veteran appeals for higher ratings for both disabilities.  

The present Board decision addresses the issue of an 
increased rating for hiatal hernia with peptic ulcer disease.  
The remand at the end of the decision addresses the issue of 
an increased rating for a low back disability.


FINDINGS OF FACT

As to the veteran's service-connected hiatal hernia with 
peptic ulcer disease, the hiatal hernia is the predominant 
aspect of the disability, and the overall condition produces 
impairment of a level found in hiatal hernia with 
persistently recurrent epigastric distress, dysphagia, and 
other symptoms productive of considerable impairment of 
health.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for hiatal 
hernia with peptic ulcer disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1965 
to July 1985, when he retired.  His service medical records 
note gastrointestinal and other ailments.

In March 1986, the RO granted service connection for hiatal 
hernia with peptic ulcer disease, assigning a noncompensable 
rating.  In August 1986, the RO granted an increased 10 
percent rating for this condition.

Later medical records show periodic treatment for various 
gastrointestinal problems.  

In October 1999, the veteran filed his current claim for an 
increased rating for hiatal hernia with peptic ulcer disease.

The veteran was given a VA gastrointestinal examination in 
December 1999.  He was currently taking Prilosec with good 
relief of his discomfort.  He ate his evening meal several 
hours before going to bed and avoided food and fluids 
afterwards.  He reported occasional early morning nausea and 
vomiting, approximately 3 to 4 times a year, and he said his 
vomitus was blood streaked.  He reported symptoms of reflux 
and was sensitive to highly acidic foods.  He did not have 
any melena and had experienced no substantial weight gain or 
weight loss.  He denied changes in his appetite.  It was 
noted a July 1999 esophagogastroduodenoscopy (EGD) with 
biopsy had shown thickened rugal folds throughout the 
stomach, some duodenal bulb nodularity, a hiatal hernia, some 
esophageal varices, and chronic inflammation by biopsy.  
Current physical examination was within normal limits.  The 
examiner's diagnosis was hiatal hernia with gastroesophageal 
reflux disease (GERD) and chronic inflammatory changes on 
biopsy of the lower esophagus, stomach, and duodenal bulb.

Records from the Tennessee Consolidated Retirement System 
dated in May 2000 show that the veteran was diagnosed with 
several disabilities including GERD.  Digestive findings, 
including liver studies, X-ray findings, endoscopy/barium 
enema studies, and weight loss were within normal limits.  

In May 2000, the RO granted an increased 30 percent rating 
for hiatal hernia with peptic ulcer disease.  

VA outpatient treatment records from 2000 show complaints of 
GERD symptoms and dysphagia for solids and pills over the 
past few months in April 2000.  In May 2000, a barium study 
resulted in impressions of a normal esophagram and a normal 
esophagus.  The mucosal pattern of the stomach was abnormal 
and suggestive of edema.  There was a possible ulcer along 
the lesser curve of the stomach.  No definite mass was 
identified but follow-up was recommended.  In October 2000, 
the veteran had complaints of right upper quadrant pain over 
the previous four days.  An ultrasound of the right upper 
quadrant in October 2000 showed gallstones with a mildly 
distended gallbladder.  An October 2000 CT scan of the 
abdomen noted liver and gallbladder problems.  In November 
2000, he underwent an EGD which found esophageal varices and 
hypertrophic gastritis.

In February 2003, the veteran was given a VA examination 
which included evaluation of his hiatal hernia with peptic 
ulcer disease.  He reported daily GERD symptoms, and 
indicated that he took medication once a day.  His main 
symptom was dysphagia, solid equal to liquid for the previous 
10 years.  He denied weight loss.  On physical examination, 
his abdomen was soft, nontender, and nondistended, with 
positive bowel sounds.  He was obese.  The examiner's 
impression was persisting GERD symptoms in solid equal to 
liquid dysphagia, likely secondary to a motility disorder.  

Besides the service-connected hiatal hernia with peptic ulcer 
disease (rated 30 percent), the veteran is service-connected 
for a low back disorder (rated 20 percent), post-traumatic 
stress disorder (PTSD) (rated 50 percent), and diabetes 
mellitus (rated 20 percent).  Based on all service-connected 
conditions, he has been assigned a total compensation rating 
based on individual unemployability.


II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an increase 
in a 30 percent rating for hiatal hernia with peptic ulcer 
disease.  Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied as to this issue.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Regulation notes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances of nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding of disability 
ratings.  38 C.F.R. § 4.113.  

Ratings under Diagnostic Codes 7301 to 7329 inclusive, Code 
7331, Code 7342, and Codes 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The medical evidence in recent years shows that, as to the 
veteran's service-connected hiatal hernia with peptic ulcer 
disease, the hiatal hernia is the predominant aspect of the 
disability.  Most of the abnormal findings and treatment have 
involved hiatal hernia, and there have only been occasional 
and questionable findings of a peptic ulcer.  Thus the 
condition will be rated under Diagnostic Code 7346 for hiatal 
hernia, rather than under peptic ulcer diagnostic codes such 
as Diagnostic Code 7304 (gastric ulcer) or Diagnostic Code 
7305 (duodenal ulcer).

Diagnostic Code 7346 governs disability ratings for hiatal 
hernia.  A 30 percent rating is assigned for recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Code 7346.

Recent medical examination and treatment records show that 
the veteran experiences periodic GERD symptoms, including 
occasional nausea and vomiting, and has difficulty swallowing 
at times (dysphagia).  The medical evidence indicates he does 
not have most most of the symptoms required for a higher 
rating of 60 percent, such as material weight loss, 
hematemesis, or melena with moderate anemia, or that his 
symptom combination is productive of severe impairment of 
health, as required for a higher rating of 60 percent.  

The weight of the medical evidence shows that the overall 
condition of hiatal hernia with peptic ulcer disease produces 
impairment of a level found in hiatal hernia with 
persistently recurrent epigastric distress, dysphagia, and 
other symptoms productive of considerable impairment of 
health.  This level of impairment is properly rated 30 
percent under Code 7346.  The disability picture with regard 
to this condition more closely approximates the criteria for 
a 30 percent rating rather than the criteria for a 60 percent 
rating, and thus the lower rating is appropriate.  38 C.F.R. 
§ 4.7.

The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for hiatal hernia with peptic 
ulcer disease.  Thus, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for hiatal hernia with peptic ulcer 
disease is denied.


REMAND

The veteran also claims an increase in a 20 percent rating 
for a service-connected low back disability.  In the judgment 
of the Board, there is a further VA duty to assist him with 
this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has described this low back condition as low back 
strain with nerve root pressure and degenerative disc 
changes.  The Board notes that there has been a recent change 
in the criteria for rating spine conditions, and the RO has 
yet to consider the latest rating criteria.  See 68 Fed.Reg. 
51454-51457 (August 27, 2003).  The latest VA examination of 
the back in February 2003 lacks some detailed findings for 
rating the condition under the latest rating criteria.  Under 
the circumstances of this case, updated treatment records 
concerning the back should be obtained, and another VA 
examination should be provided.

Accordingly, this issue is remanded to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who treated him for low back 
problems during and since 2002.  The RO 
should then obtain copies of related 
medical records which are not already in 
the claims folder.

2.  Thereafter the RO should have the 
veteran undergo a VA examination to 
determine the severity of his service-
connected low back disorder.  The claims 
folder should be provided to and reviewed 
by the examiner.  All signs and symptoms 
of the condition should be reported in 
detail, including those necessary for 
rating under the latest rating criteria 
for spine disorders.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for a rating higher than 20 percent for a 
low back disability, and this should take 
into account the latest rating criteria 
for spine conditions.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an oppportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



